Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claim 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 12, line 6, ‘the decoder’ lacks antecedent basis.


Claim Rejections - 35 USC § 103

Claim(s) 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Hughes et al (2016/0120433) and Valys et al (2019/0038148) and Rajagopal et al
(2018/0049716) and Heneghan et al (2018/0064388).
1. A system comprising a wearable monitor device for monitoring signal data of a patient, the
wearable monitor device comprising: a housing comprising a surface configured to be engaged
to the patient; a sensor positioned to detect continuous physiological signals of the patient
while the surface is engaged to the patient; (see at east figure 1a,1b and abstract of Hughes)
a hardware processor configured to: access an encoder of a machine learning model, wherein
the machine learning model comprises at least an encoder and decoder;

(Hughes is silent as to the use of machine learning model. However, Valys teaches a machine
learning model, see at least ¶34-47. To use a machine learning model with the device of
Hughes would have been obvious since they are widely used in the art to efficiently process
data and give predictions as to outcomes. Further, although Valys is considered to teach a
typical machine learning model Rajagopal is used by the examiner to more explicitly teach a
typical machine learning model including an encoder and decoder; see at least figures 9-11. It
would have been obvious to use such with the device of Valys since machine learning models
with encoder and decoder are well known in the art and would yield no unpredictable result.)

process the detected continuous physiological signals through the encoder; (as shown in
Rajagopal at least figures 9-11 show processing of signals through the encoder. Further, as
taught in at least ¶260,261 of Rajagopal the software modules can be hosted on more than one
machine, in more than one location)

and quantize a direct output of the encoder; and a transmitter configured to transmit the quantized output or a signal derived from the quantized output of the encoder to a computing system.
(Hughes is silent as to quantization and transmission of the quantized output. However,
Heneghan teaches quantization, see at least ¶227,228. It would have been obvious to use
quantization since it would produce the predictable result of reducing data storage and
transmission resource costs, ¶228. At least figures 10-18 of Hughes teach transmission of data
to a computing system; the data can be quantized as set forth in Heneghan yielding merely
predictable results. 
The output of the encoder can be located in a separate location from the decoder. As set forth in at least ¶262 of Rajagopal the encoder and decoder can be located remotely from each other. Thus, the output of the encoder can be sent to a remote server for decoding.  Thus, to quantize a direct output of the encoder would have been obvious since it would, as mentioned at least in ¶228 of Heneghan, reduce storage and transmission cost when the output of the encoder, as in Rajagopal, is transmitted to the remote decoder.)

Re claims 2-11, see office action of 8/30/22.



Claim(s) 12,14,15,16,17,19,20,21,22,23,24 is/are rejected under 35 U.S.C.
103 as being unpatentable over Hughes et al (2016/0120433), Valys et al
(2019/0038148) and Liu et al (2017/0188971) and Rajagopal et al
(2018/0049716).

12. A method comprising:
selecting, by a hardware processor of a wearable monitor device that detects continuous
physiological signals of a patient, a neural network of a plurality of neural networks, wherein
the selected neural network comprises a first subset and a second subset of layers; (As
mentioned supra, Hughes teaches a wearable monitor. However, it is silent as to a neural
network or selecting a neural network. However, Valys teaches a neural network, see at least
¶34-47. To use a neural network with the device of Hughes would have been obvious since
they are widely used in the art to efficiently process data and give predictions as to outcomes.
Liu teaches selecting a neural network, see at least ¶114-119. It would have been obvious to
select a neural network since it would merely yield the predictable result of obtaining the one
with the highest performance.)
and
processing the detected continuous physiological signals through an encoder, without processing the output of the encoder through the decoder, wherein the
encoder comprises the first subset of layers; (Although Valys is considered to teach a typical
neural network, Rajagopal is used by the examiner to more explicitly teach a typical neural
network including an encoder and decoder; see at least figures 9-11. It would have been
obvious to use such with the device of Valys since machine learning models with encoder and
decoder are well known in the art and would yield no unpredictable result. Further, at least ¶262 of Rajagopal teaches that the encoding analysis can be performed in one location and the decoding can be performed using software installed remotely, on a server reachable through a network.  Thus, at least before transmission, the output of the encoder is not sent through a decoder.

transmitting an output or a signal derived from the output of the encoder to a computing
system. (At east figures 10-18 of Hughes teaches transmission of data to a computing system;
The output of the encoder can be located in a separate location from the decoder. To transmit the output of the encoder to a computing system would have been obvious since it would save memory space in the device of Hughes, and merely yield predictable results. As mentioned supra, at least ¶262 of Rajagopal teaches sending the results of encoding to a remote server, which is considered to be the computer system).


16. A system comprising a wearable monitor device for monitoring signal data of a patient, the
wearable monitor device comprising:
a housing comprising a surface configured to be engaged to the patient;
a sensor positioned to detect continuous physiological signals of the patient while the surface is
engaged to the patient; (Hughes teaches a housing and sensor electrodes, see at least figure
la and ¶7)
a hardware processor configured to:
select a machine learning model of a plurality of machine learning models, wherein the selected
machine learning model comprises an encoder and a decoder that are trained together; and
process the detected continuous physiological signals through the encoder;
(Hughes is silent as to selecting one of a plurality of machine learning models. However, Valys
teaches a machine learning model see at least ¶34-47. To use a machine learning model with
the device of Hughes would have been obvious since they are widely used in the art to
efficiently process data and give predictions as to outcomes. Further, Liu teaches the act of selecting a machine learning model, see at least ¶114-119. It would have been obvious to select a model since it would merely yield the predictable result of obtaining the one with the highest performance. Further, although Valys is considered to teach a typical machine learning model, Rajagopal is used by the examiner to more explicitly teach a typical machine learning model including an encoder and decoder; see at least figures 9-11. It would have been obvious to use such with the device of Valys since machine learning models with encoder and decoder are well known in the art and would yield no unpredictable result.  Further, at least figure 10 of Rajagopal teaches an encoder 830 and decoder 850 that are trained together, where the output of the decoder, if not less than a certain threshold, is fed back and the weights are updated accordingly.  See also figure 9 of Rajagopal which shows feedback 1012, which allows for training.  Such training together is considered to be well known in the art and would merely yield predictable results.)

a transmitter configured to transmit an output or a signal derived from the output of the
encoder to a computing system. (At least figures 10-18 of Hughes teach transmission of data
to a computing system.  Further, the output of the encoder can be located in a separate location from the decoder, such as in a computing system. To send the results of the encoder to a computing system would have been obvious since it would conserve memory of the device, and merely yield predictable results.  As mentioned supra, at least ¶262 of Rajagopal teaches sending the results of encoding to a remote server, which is considered to be the computer system.).


Re claims 14,15,17,19,20,21,22,23,24 see office action of 8/30/22.

Claim(s) 26-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Hughes et al (2016/0120433), Valys et al (2019/0038148) and Liu et al
(2017 /0188971) and Rajagopal et al (2018/0049716) and Heneghan et al
(2018/0064388).
See office action of 8/30/22.


Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hughes
et al (2016/0120433), Valys et al (2019/0038148) and Liu et al (2017/0188971)
and Rajagopal et al (2018/0049716) and Heneghan et al (2018/0064388).
See office action of 8/30/22.


Claim(s) 18,25 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Hughes et al (2016/0120433), Valys et al (2019/0038148) and Liu et al
(2017 /0188971) and Rajagopal et al (2018/0049716) and DeBruin et al
(2011/0119212).
See office action of 8/30/22.



Double Patenting

Clams 1-29 are rejected on the ground of nonstatutory double patenting as being
unpatentable over claims 1-23 of U.S. Patent No. 11,246,524, Although the claims at issue are
not identical, they are not patentably distinct from each other because at last one clam of the
present application is an obvious variant of at least one claim of the ‘524 patent. For example,
application claim 1 is considered to be an obvious variant of patent claim 16.  Further, it would have been obvious to quantize the output of the encoder directly since it would yield predictable results, such as reduced transmission costs if the output if transmitted to a remote computer.


Claims 1-29 are rejected on the ground of nonstatutory double patenting as being unpatentable
over claims 1-23 of U.S. Patent No. 11,382,555. Although the claims at issue are not identical,
they are not patentably distinct from each other because at least one claim of the present
application is an obvious variant of at least one claim of the ‘555 patent. For example,
application claim 1 is considered to be an obvious variant of patent claim 1. Further, it would have been obvious to quantize the output of the encoder directly since it would yield predictable results, such as reduced transmission costs, if the output if transmitted to a remote computer.



THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M. Getzow whose telephone number is (571)272-4946. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Scott M. Getzow/Primary Examiner, Art Unit 3792